Writ of habeas corpus in the nature of an application for bail reduction upon Queens County indictment No. 2632/11, to release the defendant on his own recognizance or, in the alternative, fixing bail.
Adjudged that the writ is dismissed, without costs or disbursements.
During the pendency of this proceeding, the petitioner was convicted after a jury trial. Accordingly, the relief he seeks is no longer available to him. The petitioner may seek any available postconviction relief, if he be so advised. Dillon, J.P, Balkin, Leventhal and Hall, JJ., concur.